Acknowledgements
This communication is in response to applicant’s response filed on 01/29/2021.
Claims 8-12 and 14 have been amended. Claims 1-7, 9, and 15-20 are cancelled.
Claims 8-14 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 101 that the claims recite specific technical operations and configurations that solve problems associated with voting management, such as voter fraud, lack of anonymity, etc. by reciting technical operations and configurations that improve voting management technology, and the ability to reduce voter fraud, and secure the integrity and anonymity of elections, by enabling a two-part token to represent the vote of a particular voter, where the voter is initially verified (e.g., using biometrics), and is therefore directed to abstract ideas, examiner respectfully argues the claims are directed to the abstract idea of voter authentication and election auditing without significantly more. Examiner provides a further explanation under the Claim Rejections - 35 USC § 101 
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Sundaresan (US 10,637,665 B1) in view of Venkataraman (US 20190051079) does not teach “receiving, at a voting management engine computing device, from a voting device disposed at a polling location, a verification request for a user, the verification request including a user identifier unique to the user and biometric data specific to the user, the biometric data captured at a biometric reader of the voting device; and in response to receiving the selection and the user identifier, generating, by the voting management engine computing device, a two-part token based on the selection of the at least one voting option and the user identifier, the two-part token including a first part indicative of an identity of the user based on the user identifier and a second part indicative of the at least one voting option selected by the user that includes an identification number specific to the selected at least one voting option, the two-part token associated with a linking feature Application No: 16/189,043Page 2 of 15Amendment A and Response to Non-Final Office Action wherein the first part of the two-part token is identifiable to the second part of the two-part token based on the linking feature when the first part and second part are severed,” examiner respectfully argues that applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments to claim 8.
Applicant argues dependent claims 9-14 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 8, the claimed invention is directed to an abstract idea without significantly more because:
Claim 8 recites receiving, at a voting management engine computing device, from a voting device disposed at a polling location, a verification request for a user, the verification request including a user identifier unique to the user and biometric data specific to the user, the biometric data captured at a biometric reader of the voting device; verifying, by the voting management engine computing device, the biometric data against a biometric template for the user stored in a voter roll data structure associated with the voting management engine computing device; in response to verification of the biometric data, transmitting, by the voting management engine computing device, to the voting device, a verification response indicating the user is verified to the voting device; and then receiving, at the voting management engine computing device, from the voting device, the user identifier for the user and a selection of at least one voting option by the user from multiple voting options available to the user in an election provided by an election host; in response to receiving the selection and the user identifier, generating, by the voting management engine computing device, a two-part token based on the selection of the at least one voting option and the user identifier, the two-part token including a first part indicative of an identity of the user based on the user identifier and a second part indicative of the at least one voting option selected by the user that includes an identification number specific to the selected at least one voting option, the two-part token associated with a linking feature Application No: 16/189,043Page 2 of 15Amendment A and Response to Non-Final Office Actionwherein the first part of the two-part token is identifiable to the second part of the two-part token based on the linking feature when the first part and second part are severed; severing, by the voting management engine computing device, the two-part token into the first part and the second part; and transmitting, by the voting management engine computing device, only the second part of the two-part token to the election host to be counted in the election without transmitting the first part of the two-part token to the election host, thereby maintaining anonymity of the user to the election host with regard to the at least one voting option selected by the user.
Under Step 1 of the Section 101 analysis, claim 8 is directed to a method which is a statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of voter authentication and election auditing, which falls within the following group of an abstract idea enumerated in the 2019 Patent Eligibility Guidance: a certain method of organizing human activity (i.e., commercial/legal 
A similar analysis can be applied to dependent claims 12-14 which further recite the abstract idea of voter authentication and election auditing without significantly more.
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) “a voting device and a voting management engine computing device” merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim elements, considered individually and in combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two.

Examiner Note: Currently, under BRI, authenticating the user with biometric data can be interpreted to simply use a voter’s signature. Examiner suggests amending claim 8 to incorporate Paragraph [0027] that states how the biometric reader is configured to capture the biometric data (i.e., camera disposed for facial image capture, retina scanner, etc.) to overcome the current 101 rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “in response to receiving the selection and the user identifier, generating, by the voting management engine computing device, a two-part token” is not supported in the spec. Fig. 3 and Paragraphs [0031] and [0042] state the voter selects a voting option (or multiple voting options), whereupon the voting device is configured to receive a selection of the voting options (or vote) from the voter. The vote is then cryptographically processed and tokenized. In particular, a two-part token is generated for the vote. In so doing, the voting device may be configured to directly generate the two-part token (via one or more suitable algorithms). Examiner suggests amending the limitation to “in response to receiving the selection and the user identifier, generating, by the voting device, a two-part token.”
Dependent claims 10-14 are rejected based on rejected base claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dare (US 20050065799) in view of Ha (KR 101908677 B1).

Regarding Claim 8, Dare teaches a computer-implemented method for managing votes associated with elections (Paragraph 112 teaches a method for electronic voting in which there are an authentication body (i.e., voting management engine computing device), a counting body (i.e., election host), and a plurality of voters), the method comprising: receiving, at the voting management engine computing device, from the voting device, the user identifier for the user and a selection of at least one voting option by the user from multiple voting options available to the user in an election provided by an election host (Paragraph 0112 teaches a voter generates a digital certificate, the digital certificate includes an indication of identification data which is to be supplied to the authentication body to identify the voter uniquely, the digital certificate also includes an indication of a voting key; the voter signs the digital certificate with an electronic signature; the digital certificate is encrypted for reading by the authentication body only; the voter generates a voting message including a vote; the voting message is encrypted for reading by the counting body only); in response to receiving the selection and the user identifier, generating, by the voting device, a two-part token based on the selection of the at least one voting option and the user identifier, the two-part token including a first part indicative of an identity of the user based on the user identifier and a second part indicative of the at least one voting option selected by the user that includes an identification number specific to the selected at least one voting option, the two-part token associated with a linking feature Application No: 16/189,043Page 2 of 15Amendment A and Response to Non-Final Office Action( Paragraph 0112 and 0116-0118 teach a signature block (i.e., two-part token) is generated by combining the digital certificate and the voting message; wherein the encrypted digital certificate, the encrypted voting message and the signature block are sent to the authentication body; the digital certificate may be encrypted using the public key of a public/private confidentiality key pair of the authentication body; the voting message may be encrypted using the public key of a public/private confidentiality key pair of the counting body; an integrity block may be formed by obtaining a digest of the encrypted digital certificate, obtaining a digest of the encrypted voting message and combining the digests; the , wherein the first part of the two-part token is identifiable to the second part of the two-part token based on the linking feature when the first part and second part are severed (Paragraphs 0119-120 teach a serial number (i.e., linking feature) for the voter may be issued by the authentication body; the authentication body may construct a message including: the voter's serial number, a digest of the digital certificate (i.e., not the actual digital certificate), and the voting key, wherein the message being encrypted by the authentication body); severing, by the voting management engine computing device, the two-part token into the first part and the second part (Paragraph 0119 teaches the authentication body may send the message, the encrypted voting message and the signature block to the counting body (i.e., authentication body severs the digital certificate containing identification data from the encrypted voting message)); and transmitting, by the voting management engine computing device, only the second part of the two-part token to the election host to be counted in the election without transmitting the first part of the two-part token to the election host, thereby maintaining anonymity of the user to the election host with regard to the at least one voting option selected by the user (Paragraphs 0119-120 and 0393-0395 teach the authentication body 
However, Dare does not explicitly teach receiving, at a voting management engine computing device, from a voting device disposed at a polling location, a verification request for a user, the verification request including a user identifier unique to the user and biometric data specific to the user, the biometric data captured at a biometric reader of the voting device; verifying, by the voting management engine computing device, the biometric data against a biometric template for the user stored in a voter roll data structure associated with the voting management engine computing device; and in response to verification of the biometric data, transmitting, by the voting management engine computing device, to the voting device, a verification response indicating the user is verified to the voting device.
Ha from same or similar field of endeavor teaches receiving, at a voting management engine computing device, from a voting device disposed at a polling location, a verification request for a user, the verification request including a user identifier unique to the user and biometric data specific to the user, the biometric data captured at a biometric reader of the voting device (Paragraphs 0041-0042 teach the input unit of the voting device may include a device (i.e., photographing a user's face, iris, and the like through the camera module or a fingerprint recognition device) for receiving the user's biometric information as a method for confirming the identity of the user; the output unit of the voting device may output the guidance image to the display device so that the user can perform the authentication process using the biometric information through the authentication unit); verifying, by the voting management engine computing device, the biometric data against a biometric template for the user stored in a voter roll data structure associated with the voting management engine computing device (Paragraphs 0044-0045 teach authentication unit may control the authentication process of the user who desires to vote electronic voting; the authentication unit may perform a biometric authentication process of comparing the biometric information of the user received through the input unit with a DB stored in a database unit (not shown) of the electronic ballot terminal; the database unit (not shown) can manage the biometric information of each citizen provided from the public institution into a DB, and the authentication unit can confirm the identity of the user using the biometric information input from the user; a user who has completed the authentication process will be described as a voter); and in response to verification of the biometric data, transmitting, by the voting management engine computing device, to the voting device, a verification response indicating the user is verified to the voting device (Paragraphs 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Dare, which teaches generating a two-part token based on the selection of the at least one voting option and the user identifier, the two-part token including a first part indicative of an identity of the user based on the user identifier and a second part indicative of the at least one voting option selected by the user that includes an identification number specific to the selected at least one voting option, the two-part token associated with a linking feature, to incorporate the teachings of Ha to verify the biometric data of the user against a biometric template for the user stored in a voter roll data structure associated with the voting management engine computing device; and in response to verification of the biometric data, transmitting a verification response indicating the user is verified to the voting device.
There is motivation to combine Ha into Dare because biometric technology is capable of ensuring fast and reliable protected access to information. Through the use of biometric technology, your identity can be confirmed without access to documents that may be stolen, mislaid, or amended. In addition, biometric systems are capable of recognizing people swiftly, consistently, and reliably. One of the 

Regarding Claim 10, the combination of Dare and Ha teaches all the limitations of claim 8 above; and Dare further teaches wherein the first part of the two-part token includes the user identifier (Paragraph 0112 teaches a voter generates a digital certificate, the digital certificate includes an indication of identification data which is to be supplied to the authentication body to identify the voter uniquely and references to one or more sources for the identification data and/or the digital certificate includes the identification data itself); and wherein the linking feature includes a serial number linking the first part of the two-part token to the second part of the two-part token (Paragraphs 0096 and 0119 teach the link means may be a bit-stream generated from a serial number of the digital certificate and an identifier referencing the transfer, the bit-stream being included in the electronic property and the bit-stream or an indication of it being included in the digital certificate; the serial number for the voter may be issued by the authentication body, wherein the authentication body may construct a message including: the voter's serial number, a digest of the digital certificate, the voting key, the message being encrypted by the authentication body).

Regarding Claim 12, the combination of Dare and Ha teaches all the limitations of claim 8 above; and Dare further teaches verifying, by the voting management engine computing device, the user is not included in a voter tally data structure prior to transmitting the second part of the two-part token to the election host, thereby only transmitting the second part of the two-part token to the election host when the user has not yet voted (Paragraphs 0392 and 0118-0119 teach by each voter having a unique serial number accompany the vote, nobody can vote more than once; to prevent a Counting Organization (CO) from creating extra votes, the serial numbers are issued by a separate Authentication Agency (AA) (i.e., voting management engine computing device); the authentication body may confirm that the digital certificate and the encrypted voting message are as the voter sent them and are linked by the signature block and then issue a serial number; the authentication body may construct a message including: the voter's serial number, a digest of the digital certificate, the voting key, the message being encrypted by the authentication body, and transmit the message, the encrypted voting message and the signature block to the counting body).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dare (US 20050065799) in view of Ha (KR 101908677 B1) in further view of Wang (US 20190363889).

Regarding Claim 11, the combination of Dare and Ha teaches all the limitations of claim 8 above; however the combination does not explicitly teach wherein the verification response includes a cryptogram; and further comprising receiving, by the voting management engine computing device, from the voting device, the cryptogram with the selection of the at least one voting option, whereby the voting management engine computing device confirms verification of the user based on the cryptogram.
Wang from same or similar field of endeavor teaches wherein the verification response includes a cryptogram (Paragraphs 0105 and 0089 teach a first interaction record may be validated by a first trusted node, wherein the first trusted node may be a government server that may have previously authorized or initiated an interaction involving electronic identity; for example, a user may have used electronic identity to submit a vote to government office; an endpoint device may encrypt the interaction record using a limited-use key (LUK); the cryptogram may encode interaction data such as a transaction timestamp, as well as other data that may be validated during processing such as an unpredictable number, application transaction counter, transaction type, etc.; the cryptogram may also be provided with or appended to additional clear text data and sent to access device so that the interaction record may be submitted for processing); and further comprising receiving, by the voting management engine computing device, from the voting device, the cryptogram with the selection of the at least one voting option (Paragraph 0090 teaches once the cryptogram is received by access device, the access device or a resource provider computer coupled to access device may generate an authorization request message comprising the cryptogram and clear text data), whereby the voting management engine computing device confirms verification of the user based on the cryptogram (Paragraphs 0091-0092 teach the access device may send the authorization request message to processing server computer for processing; processing server 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Dare and Ha, which teaches generating a two-part token to cast a vote once a user is biometrically verified, to incorporate the teachings of Wang for the verification response to include a cryptogram; and further to comprise receiving, by the voting management engine computing device, from the voting device, the cryptogram with the selection of the at least one voting option, whereby the voting management engine computing device confirms verification of the user based on the cryptogram.
There is motivation to combine Wang into the combination of Dare and Ha because the cryptogram processing module may instruct processing server computer to decrypt a cryptogram using a decryption key. This may be done by, for example, inputting a cryptogram into a decryption function along with the decryption key. The resulting output to the decryption function may be a message, such as an interaction record comprising an electronic identity, as well as one or more signatures identifying the origin of the message (Wang Paragraph 0070).

Regarding Claim 14, the combination of Dare and Ha teaches all the limitations of claim 8 above; and Dare further teaches wherein generating the token includes encrypting, by the voting management engine computing device, the user identifier and the at least one voting option selected by the user (Paragraph 0112 teaches a voter generates a digital certificate, the digital certificate includes an indication of identification data which is to be supplied to the authentication body to identify the voter uniquely and references to one or more sources for the identification data and/or the digital certificate includes the identification data itself, the digital certificate also includes an indication of a voting key; the voter signs the digital certificate with an electronic signature; the digital certificate is encrypted for reading by the authentication body only; the voter generates a voting message including a vote; the voting message is encrypted for reading by the counting body only; and a signature block is generated combining the digital certificate and the voting message; wherein the encrypted digital certificate, the encrypted voting message and the signature block are sent to the authentication body).
However, the combination of Dare and Ha does not explicitly teach wherein the voting management engine computing device is implemented in a transaction payment network; and wherein transmitting the verification response includes transmitting the verification request as an ISO 8583 message.
Wang from same or similar field of endeavor teaches wherein the voting management engine computing device is implemented in a transaction payment network (Paragraph 0090 teaches the authorization request message  and wherein transmitting the verification response includes transmitting the verification request as an ISO 8583 message (Paragraph 0090 teaches an authorization request message according to some embodiments may comply with ISO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a user using a payment device or payment account; an authorization request message may also comprise any other information that may be utilized in determining whether to identify and/or authorize a transaction).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Dare and Ha, which teaches generating a two-part token to cast a vote once a user is biometrically verified, to incorporate the teachings of Wang for the voting management engine computing device to be implemented in a transaction payment network; and wherein transmitting the verification response includes transmitting the verification request as an ISO 8583 message.
There is motivation to combine Wang into the combination of Dare and Ha because the claimed token management computing system can functions in concert with the established legacy system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dare (US 20050065799) in view of Ha (KR 101908677 B1) in further view of Unagami (US 20190088063).

Regarding Claim 13, the combination of Dare and Ha teaches all the limitations of claim 12 above; however the combination does not explicitly teach further comprising storing, by the voting management engine computing device, the first part of the token in the Application No: 16/189,043Page 3 of 15Amendment A and Response to Non-Final Office Actionvoter tally data structure, in connection with transmitting the second part of the token to the election host.
Unagami from same or similar field of endeavor teaches further comprising storing, by the voting management engine computing device, the first part of the token in the Application No: 16/189,043Page 3 of 15Amendment A and Response to Non-Final Office Actionvoter tally data structure, in connection with transmitting the second part of the token to the election host (Paragraphs 0118-0122 teach the authentication server verifies the authentication transaction data received from the voting terminal; in the verification of the authentication transaction data, a blockchain of the authentication transaction data stored in the storage unit is referred to, and whether the elector ID included in the authentication transaction data received from the voting terminal is stored in the blockchain; if the authentication servers verify the received authentication transaction data, the authentication servers generate a block including the verified authentication transaction data; as a result, a block including the authenticated elector ID is generated, and stored on the blockchain).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Dare and Ha, which teaches generating a two-part token to cast a vote once a user is biometrically verified, to incorporate the teachings of Unagami to store the first part of the token in the Application No: 16/189,043Page 3 of 15Amendment A and Response to Non-Final Office Actionvoter tally data 
There is motivation to combine Unagami into the combination of Dare and Ha because even if authentication transaction data including the same elector ID is received thereafter, it can be determined that the same elector ID has been used twice by referring to the blockchain. At this stage, the holder of an authentication coin including the authenticated elector ID of the elector has been changed to the authentication server (Unagami Paragraph 0122).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 20190363892) teaches according to FIG. 4, the user 401 initiates a first interaction by providing or communicating information to his or her user device 402 in S401. For example, the user device 402 may be a mobile device, and user 401 may open an application stored on the device to input information relating to the interaction into provided data fields. For example, the application may be a mobile voting application that provides data fields in the form of a ballot that is displayed to the user and allows the user to enter or select the name of the candidate they wish to vote for. The user device 402 may receive the information communicated by the user 401 and may generate data from the received information (Paragraph 0070).
Ernest et al. (US 20170109955) teaches a block-chain electronic election system comprising: an election admin client configured to administer an election; a .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685 
/JAY HUANG/Primary Examiner, Art Unit 3685